Order entered April 26, 2013




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-12-01720-CR

                        STEPHEN MATTHEW POLITO, Appellant

                                               V.

                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 219th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 219-80376-2012

                                           ORDER
       The Court REINSTATES the appeal.

       On April 19, 2013, we ordered the trial court to make findings regarding why appellant’s

brief has not been filed. We ADOPT the findings that: (1) appellant desires to pursue the

appeal; (2) appellant is not indigent and is represented by retained counsel; (3) counsel has not

abandoned the appeal; and (4) counsel indicated he would be “issuing a letter” to the court

reporter designating certain dates for hearings to be transcribed. We note that the trial court

made no finding regarding when appellant’s brief would be filed.

       A three-volume reporter’s record was filed in this appeal on January 15, 2013. That

record was from the December 13, 2012 plea hearing.           The docket sheet reflects that a
suppression hearing may have been held on or around August 10, 2012, but it is not clear from

the order denying the motion to suppress that a hearing was actually held on the motion.

       Accordingly, we ORDER Indu Baily, official court reporter of the 219th Judicial District

Court to file, within THIRTY DAYS of the date of this order, either: (1) the reporter’s record of

the suppression hearing and any other hearings that may have been conducted; (2) written

verification that no other hearings were recorded; or (3) written verification that appellant has not

paid for the records of any other hearings. We notify appellant that if we receive verification of

non-payment, we will order the appeal submitted without the reporter’s record. See TEX. R.

APP. P. 37.3(c).

       We ORDER appellant to file his brief within SIXTY DAYS of the date of this order. If

appellant’s brief is not filed within the time specified, we will, without further notice, submit the

appeal without briefs. See TEX. R. APP. P. 38.8(b)(4).

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Indu

Baily, official court reporter, 219th Judicial District Court, and to counsel for all parties.




                                                       /s/     DAVID EVANS
                                                               JUSTICE